DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O'Neil et al. (US. 20110319999).
O'Neil discloses a spinal implant system fig. 4a, comprising: a first vertebral support 1 having a first anterior portion 7 configured to be affixed to an anterior region of a first vertebra of a patient, the first vertebral support having a first intervertebral portion 11 that extends within a space between the first vertebra and the second vertebra, wherein the first intervertebral portion comprises a first engagement feature (see modified fig. 4a below); a second vertebral support 15 having a second anterior portion 21 configured to be affixed to an anterior region of the second vertebra, the second vertebral support having a second intervertebral portion 25  that extends within the space between the first vertebra and the second vertebra, wherein the second intervertebral portion comprises a second engagement feature (see modified fig. 4a below), and wherein the first and second engagement features are configured to interlock with each other figs. 4 a-b; and an alignment system  fig. 5a capable to operably couple to the first vertebral support and to the second vertebral support to adjust an angular, vertical, and linear posterior alignment of the first and second vertebral support relative to each other when affixed to the first and second vertebrae figs 6-7, wherein the alignment system comprises: a first attachment component 67 configured to releasably attach to the first vertebral support; a second attachment component 67 configured to releasably attach to the second vertebral support, wherein the first vertebral support is uncoupled from the second vertebral support prior to the first engagement feature being interlocked with the second engagement feature, further comprising an anterior reinforcement plate 51 sized and shaped to fixedly attach to a medial portion of the first vertebral support and the second vertebral support fig. 4f, wherein the anterior reinforcement plate is a rigid reinforcement plate (paragraph 70).
Wherein the first engagement feature includes a first raised ledge (see modified fig. 4a below) and the second engagement feature includes a second raised ledge (see modified fig. 4a below), and wherein the first and second raised ledges are configured to engage with each other when the first engagement feature is interlocked with the second engagement feature fig. 4, wherein the first raised ledge comprises a first angled surface, wherein the second raised ledge comprises a second angled surface, and wherein at least part of the first angled surface is configured to contact at least part of the second angled surface when the first engagement feature is interlocked with the second engagement feature fig. 4.
a first screw (paragraph 67) configured to attach the first vertebral support to the first vertebra, wherein the first screws are capable to extend through two separate portions of cortical bone of the first vertebra and enter the first vertebra through an anterior face of the first vertebra; and a second screw (paragraph 67)  configured to attach the second vertebral support to the second vertebra, wherein the second screws are configured to extend through two separate portions of cortical bone of the second vertebra and enter the second vertebra through the anterior face of the second vertebra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Neil .
O'Neil fails to teach a plurality of first screws and a plurality of second screws.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of O'Neil have a plurality of first and second screws, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Allowable Subject Matter
Claims 2-3, 8, 10-11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775